Title: To George Washington from Arthur Walker, 28 May 1781
From: Walker, Arthur
To: Washington, George


                        
                            May it please your Excellency
                            28th May 1781
                        
                        I cannot sufficiently express my Sense of Gratitude, for that Esteem, and good Opinion your Excellency
                            entertains for my person, and Abilities, I return your Excellency my sincere, Thanks for your Excellencies Interest with
                            the Congress, for the Honour of being preferred to the Office of Geographer General to the Southern Army, with the Rank of
                            Colonel; I shall ever pray for the Success of the Congress, and the Forces employed by them; and particularly for your
                            Excellencies Welfare, and Success in all your Undertakings; there is nothing from them, or your Excellency, but what I
                            would accept of; I therefore accept this their kind Offer, and render them all possible Thanks for their Generosity. That
                            the Divine Being would Preserve your Excellency from all Adverse Accidents & watch over your Excellency with a
                            peculiar Care, as the sincere prayer of him, who has the Honour to be May it please your Excellency Your
                                Excellencys most obliged, obedient  Servt 
                        
                            Arthur Walker

                        
                    